                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

CHRISTINE POPP,                             )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:19-cv-03664-JPH-DML
                                            )
MONROE COUNTY SHERIFF in his                )
official capacity,                          )
                                            )
                        Defendant.          )

       ORDER GRANTING JOINT MOTION FOR ENTRY OF AGREED
                   DECLARATORY JUDGMENT

       Christine Popp and Monroe County Sheriff filed a joint motion for

 entry of an agreed declaratory judgment. Dkt. [13]. For the reasons in the

 motion and this Order, the Court GRANTS the motion.

       On August 28, 2019, Ms. Popp filed a civil complaint for declaratory

 judgment and injunctive relief against the Monroe County Sheriff. Dkt. 1.

 The complaint alleges that the Sheriff violated the First Amendment by

 “hiding” comments on the Monroe County Sheriff’s official Facebook page

 based on the viewpoint expressed in those comments. Id.; see also dkt. 13.

       The Court has jurisdiction of this case under 28 U.S.C. § 1331.

 Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil

 Procedure and 28 U.S.C. §§ 2201 and 2202.

       The parties agree that this case may be resolved with a declaratory

 judgment and that injunctive relief is not needed. Dkt. 13. The declaratory

 judgment agreed upon and proposed by the parties is supported by the

                                        1
weight of authority.

      The First Amendment forbids the State from exercising viewpoint

discrimination “even when the limited public forum is one of its own

creation.” Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819,

829 (1995). The interactive portion of an official government Facebook page

is within the scope of First Amendment protection. See Packingham v.

North Carolina, 137 S. Ct. 1730, 1735–36 (2017) (social media is a “vast

democratic forum” analogous to traditional public forums, such as parks).

Therefore, “hiding” comments on the interactive portion of an official

government Facebook page may be unconstitutional viewpoint

discrimination. See Robinson v. Hunt Cty., Texas, 921 F.3d 440, 447 (5th

Cir. 2019) (a government official’s act of deleting certain comments from the

sheriff department’s official Facebook page was unconstitutional viewpoint

discrimination); see also Knight First Amendment Inst. at Columbia Univ. v.

Trump, 928 F.3d 226, 239 (2d Cir. 2019); Davison v. Randall, 912 F.3d 666,

680 (4th Cir. 2019); One Wis. Now v. Kremer, 354 F. Supp. 3d 940, 956

(W.D. Wis. 2019).

      Based on the facts presented in the record, the parties’ agreement

and the applicable law, the Court finds that the issuance of the declaratory

judgment agreed upon and proposed by the parties is appropriate and

GRANTS the motion, dkt. [13].

     Final judgment shall enter accordingly.



                                      2
SO ORDERED.

Date: 3/31/2020




Distribution:

Lee F. Baker
MONROE COUNTY LEGAL DEPARTMENT
lfbaker@co.monroe.in.us

Gavin Minor Rose
ACLU OF INDIANA
grose@aclu-in.org




                           3
